Citation Nr: 9927582	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-05 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a head injury.  



REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to May 1973.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

In February 1996, the Board found that the veteran had 
presented new and material evidence to reopen the claim of 
service connection and remanded the case for additional 
development of the record.  

The February 1996 Board remand also addressed the issue of 
entitlement to special monthly pension.  In a subsequent 
rating decision, the RO granted special monthly pension 
benefits based on the need for regular aid and attendance, 
effective on August 23, 1993.  

In March 1998, the Board denied service connection for 
residuals of a head injury.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court").  

In a March 1999 Order, the Court granted a Joint Motion for 
Remand, vacating the Board's decision and remanding for 
additional proceedings.   




FINDING OF FACT

The veteran's claim of service connection for residuals of a 
head injury is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for residuals of a head injury.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The service medical records establish in-service head trauma.  
The evidence also includes the opinion of a VA treating 
physician who related the veteran's condition to service.  

In light of the evidence of in-service head trauma and the VA 
physician's attribution of current disability to service, the 
Board finds the claim of service connection for residuals of 
a head injury to be well grounded.  38 U.S.C.A. 5107(a); 38 
C.F.R. § 3.303(d).  



ORDER

As the claim of service connection for residuals of a head 
injury is well grounded, the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.  



REMAND

The service medical records detail treatment afforded the 
veteran for several head injuries accompanied by complaints 
of headaches and dizziness.  In May 1973, the veteran was 
seen complaining of periorbital pain, headaches and 
dizziness.  He was noted to have had frontal headaches and 
blurring of distant vision.  Following physical examination 
and overnight hospital admission, the diagnoses were those of 
viral syndrome, mild hysteria and depressive neurosis.  

The post-service medical records include a February 1979 
report from a VA psychiatrist who noted that the veteran had 
suffered a head injury in October 1977 and began having 
seizures in December 1977.  The diagnostic impression was 
that of recent memory impairment and seizure disorder, 
secondary to head trauma.  

The report of a May 1979 VA examination included the 
veteran's reported history of head injury in October 1976 
when he had been struck on the right side of the scalp by a 
falling part while servicing an airplane.  He reported having 
suffered his first seizure in December 1976.  The diagnoses 
included those of history of laceration of the right parietal 
area of the scalp and history of seizures, secondary to that 
injury.  

The report of a February 1988 VA hospitalization noted a 
history of a seizure disorder following a head injury in 
1983.  

The veteran's VA treating physician submitted two statements 
in which he related the onset of the veteran's current 
seizure disorder to the head injuries sustained in service.  
It is not clear, however, whether his treating VA physician 
was aware of the veteran's post-service head injury.  

The report of an April 1996 VA examination included the 
examiner's diagnosis of intractable epilepsy.  The examiner 
opined that, although the veteran had several closed head 
injuries during service, the seizure and headaches started 
after the post-service head injury.  The examiner stated that 
it was also possible that the veteran had an accumulating 
effect of multiple closed head injuries in the development of 
his post-traumatic headache and seizure disorder.  

As noted in the Joint Motion, there is some dispute as to the 
veteran's proper diagnosis.  Rather than forwarding the case 
for another independent medical expert (IME) opinion, it is 
necessary to have the veteran examined.  

Consistent with VA O.G.C. Prec. Op. No. 14-98 (Oct. 2 1998), 
the IME opinion received by the Board in January 1998 must be 
covered with opaque paper and ignored by the RO and any 
additional medical experts reviewing the claims folder.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for residuals of a head injury, 
particularly any health care providers 
who have attributed any current 
disability to in-service head trauma.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Consistent with VA O.G.C. Prec. Op. 
No. 14-98 (Oct. 2 1998), and the Court's 
Order granting the Joint Motion for 
Remand, the RO should cover the IME 
request and opinion with opaque paper.  

3.  Then, the RO should schedule the 
veteran for a VA neurologic examination 
to determine the nature and likely 
etiology of any head injury residuals.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner should 
be requested to ignore the IME opinion 
covered with opaque paper.  The examiner 
should specifically include or exclude 
diagnoses of organic brain syndrome, 
seizure disorder and a headache disorder.  
Following a review of all the available 
medical evidence, the examiner should 
provide an opinion as to the likelihood 
that any of the currently diagnosed 
disorders are the result of in-service 
head trauma or any identified residuals 
thereof.  In addition, the examiner 
should provide an opinion as to the 
likelihood that the veteran's in-service 
injuries were factors in a cumulative 
process in the development of any 
currently diagnosed disorders.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

4.  After undertaking any additional 
indicated development, the RO should 
review the issue on appeal.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







